Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 16, 2022

                                    No. 04-22-00115-CV

                                     Robert DESPAIN,
                                        Appellant

                                              v.

                                   Laura Ann DESPAIN,
                                         Appellee

                       From the County Court, Atascosa County, Texas
                              Trial Court No. 20-07-0609-CVA
                          Honorable Bob Brendel, Judge Presiding


                                       ORDER
        Cynthia D. Spicer-Lewis’s notification of late reporter’s record is hereby NOTED. Time
is extended to April 15, 2022.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court